DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 05/25/2021 has been entered. Applicant has amended claims 2, 28, 30-35, 38, 40-42, and 45. Applicant has not added any claims. Claims 26-45 are currently pending in the instant application. Applicant’s amendments have overcome each and every objection and the antecedent basis based 112(b) lack of clarity assertions made against claim 40 in the previous N.
Response to Arguments
Applicant’s arguments, see pages 8-10, filed 05/25/2021, with respect to the rejection(s) of claim(s) 26 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Applicant's amendment to claim 26.
Regarding Applicant’s arguments concerning claim 26…
The Examiner notes that U.S. Publication No. 2006/0256191 A1 to Iketani et al., (hereinafter "Iketani") teaches an imaging method comprising during a first period directing light across a first wavelength range onto the work site during a first period ([0005]-white light and excitation-light are alternately emitted to simultaneously display the normal color image and the auto-fluorescent image; see [0007] - the normal color image-pixel signals and the auto-fluorescent image-pixel signals are alternately read from the image sensor at 1/60 or 1/50 second intervals) and wherein the first wavelength range is the visible light range of the [0007] - The normal-light is usually white light, and the spectrum distribution is usually uniform over the wavelength of visible-light), and during a second period that is non-overlapping with the first period, directing light only in a second wavelength range onto the work site during a second period wherein the second wavelength range is in the infrared range or ultraviolet range of the electromagnetic spectrum ([0007]- The wavelength of the excitation-light is basically in the range of ultraviolet light or visible light close to ultraviolet light) (see further details in current 102(a)(1) rejection below).

Claim Objections
Claims 1 and 34 are objected to because of the following informalities:   
Claim 1 reciters “the visible light range of the electromagnetic spectrum”. The Examiner believes that this is a typographical mistake and that the Applicant meant to recite “a visible light range of an electromagnetic spectrum”.
Claim 1 recites “the infrared range or ultraviolet range”. The Examiner believes that this is a typographical mistake and that the Applicant meant to recite “an infrared range or an ultraviolet range”.
Claim 34 recites “the near infrared range”. The Examiner believes that this is a typographical mistake and that the Applicant meant to recite “a near infrared range”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 26, 27, 29, 32, 33, 36, and 38are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2006/0256191 A1 to Iketani et al., (hereinafter "Iketani").
Regarding claim 26,  Iketani discloses an imaging method ([0012]- a method for displaying an observed image captured or acquired by a video-scope with an image sensor), comprising:
positioning a multi-spectral image sensor (Fig. 2 – CCD 13) to capture light emitted or reflected from a surgical work site within a patient ([0005]- in the case of an electronic endoscope having one image sensor, white light and excitation-light are alternately emitted to simultaneously display the normal color image and the auto-fluorescent image); 
during a first period ([0033] - emitted white light passes through … for the first (odd) field interval), directing light across a first wavelength range onto the work site, ([0005]-white light and excitation-light are alternately emitted), wherein the first wavelength range is the visible light range of the electromagnetic spectrum ([0007] - The normal-light is usually white light, and the spectrum distribution is usually uniform over the wavelength of visible-light); 
using the multi-spectral image sensor (Fig. 2 – CCD 13), capturing light emitted or reflected from the work site during the first period and generating corresponding video images ([0005] - white light and excitation-light are alternately emitted to simultaneously display the normal color image and the auto-fluorescent image; [0007] - The normal-light is utilized for normal-observation; namely, for displaying a normal color observed image); 
during a second period that is non-overlapping with the first period ([0033]- the laser 33 emits the laser beams such that the excitation-light periodically is emitted only for the second (even) field interval), directing light only in a second wavelength range onto the work site wherein the second wavelength range is in the infrared range or ultraviolet range of the electromagnetic spectrum ([0004]- with an auto-fluorescent observation function, light, having a wavelength in the ultraviolet range or in that vicinity (hereinafter, called "excitation-light"), is emitted toward the epithelium of an organ such as the lungs); 
using the multi-spectral image sensor (Fig. 2 – CCD 13), capturing light emitted or reflected from the work site during the second period and generating corresponding video images for display on the video display ([0005]- white light and excitation-light are alternately emitted to simultaneously display the normal color image and the auto-fluorescent image; Fig. 1 – monitor 60).
Regarding claim 27, Iketani discloses the claimed invention as discussed above concerning claim 26, and Iketani further discloses wherein the first and second periods alternate in accordance with a predetermined duty cycle (Fig. 7; see [0007] - the normal color image-pixel signals and the auto-fluorescent image-pixel signals are alternately read from the image sensor at 1/60 or 1/50 second intervals).
Regarding claim 29, Iketani discloses the claimed invention as discussed above concerning claim 26, and Iketani further discloses wherein the first and second wavelength ([0007]- The normal-light is usually white light, and the spectrum distribution is usually uniform over the wavelength of visible-light… The wavelength of the excitation-light is basically in the range of ultraviolet light or visible light close to ultraviolet light).
Regarding claim 32, Iketani discloses the claimed invention as discussed above concerning claim 26, and Iketani further discloses 
wherein the method includes 
providing a medical imaging scope (Fig. 1- video-scope 10) comprising: 
the multi-spectral image sensor (Fig. 2 – CCD 13); 
a first source positioned to direct light in the first wavelength range onto the surgical work site (Fig. 2-lamp 30; see [0025]); 
a second source positioned to direct light in the second wavelength range onto a surgical work site (Fig. 2 - laser 33; see [0025]).
Regarding claim 33, Iketani discloses the claimed invention as discussed above concerning the method of claim 26, and Iketani further discloses wherein the second wavelength range is in the ultraviolet range of the electromagnetic spectrum ([0007]- The wavelength of the excitation-light is basically in the range of ultraviolet light or visible light close to ultraviolet light).
Regarding claim 36, Iketani discloses the claimed invention as discussed above concerning claim 32, and Iketani further discloses wherein the first source is a broad spectrum source ([0025]-The spectral distribution of the white light is generally uniform and spreads over the range of visible light) and the second source is a narrow spectrum source ([0025]-The excitation-light is light for emitting auto-fluorescent light from the tissue of the observed portion, and has a narrow specific wavelength or spectrum).
Regarding claim 38,  Iketani discloses the claimed invention as discussed above concerning claim 26, and Iketani further discloses wherein the multi-spectral image sensor is provided to include a filter array having a plurality of filters (see [0027]- On the photo-sensor area of the CCD 13, a complementary color filter…is arranged), each positioned over a particular pixel of the multi-spectral image sensor ([0027] - each area of the four color elements is opposite a pixel), each filter selected to allow transmission of light from a particular range of the electromagnetic spectrum to pass to the underlying pixel ([0027] - In the CCD 13, image-pixel signals, corresponding to light passing through the complementary color filter, are generated by the photoelectric transform effect). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 28 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2006/0256191 to Iketani et al., (hereinafter "Iketani”) in further view of U.S. Publication No. 2015/0182107 to King et al. (hereinafter “King”).
Regarding claim 28, Iketani discloses the claimed invention as discussed above concerning claim 26, but Iketani does not teach wherein the method includes receiving a user input and moving between first and second periods in response to user input.
However King teaches of an analogous endoscopic device including receiving a user input and moving between first and second periods in response to user input (see [0020] - switching requires that a light source switch between a "white-light" mode and "excitation light" mode, and can be initiated from the CCU (from a camera head button, for example)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Iketani to include the user input of King to switch in the mode of illumination of the tissue and facilitate discrimination between healthy and diseased tissue and (abstract of King).
Regarding claim 34, Iketani discloses the claimed invention as discussed above concerning claim 26, but Iketani does not expressly teach wherein the second wavelength range is in the near infrared range.
However King teaches of an analogous endoscopic device wherein the second wavelength range is in the near infrared range ([0057] - the second light more specifically comprises infrared light and/or near-infrared light).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Iketani to utilize the second wavelength range in the near infrared range, as seen above in the teachings of King. It would have been ([0091] of King).
Claims 37 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2006/0256191 to Iketani et al., hereinafter Iketani , in further view of WO 2017031568 A1 to Chinnock et al., hereinafter Chinnock.
Regarding claim 37, Iketani discloses the claimed invention as discussed above concerning claim 32, but Iketani does not expressly teach wherein at least one of the first and second sources is a tunable source.
Chinnock teaches an imaging apparatus for laparoscopic surgery having differing spectral properties wherein at least one of the first and second sources is a tunable source ([0007] - The plurality of light sources may … a tunable laser source; [0039]- Alternatively or additionally, the sources may include one or more tunable laser sources).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sources of Iketani to include the a tunable source, as taught by Chinnock, in order to facilitate a wide selection of specialized wavelengths, which may also be used in combination or in sequence with fixed wavelength sources such as RGB lasers (paragraph 0039 of Chinnock).
Regarding claim 45, Iketani discloses the claimed invention as discussed above concerning claim 32, but Iketani does not expressly teach wherein the first and second sources are a single tunable light source.
However, King teaches of an analogous endoscopic device wherein the first and second sources are a single light source ([0063] - the first and second sources comprise a single device which can switch between the first and second wavelength)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Iketani to include the first and second sources being a single light source, as seen in the teachings above of King. It would have been advantageous to make the combination in order to be used both as an excitation light to conduct fluorescent observations and as a white light to conduct white light observations ([0010] of King).
Additionally, Chinnock teaches of an analogous endoscopic device including a tunable source ([0007]- The plurality of light sources may include … a tunable laser source; [0039]- Alternatively or additionally, the sources may include one or more tunable laser sources).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the source of Iketani, as modified by King, to include the a tunable source, as taught by Chinnock, in order to facilitate a wide selection of specialized wavelengths, which may also be used in combination or in sequence with fixed wavelength sources such as RGB lasers (paragraph 0039 of Chinnock).
Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2006/0256191 A1 to Iketani et al., (hereinafter "Iketani") in further view of  in further view of U.S. Publication No. 2015/0182107 to King et al. (hereinafter “King” ) and U.S. Publication No. 2016/0100763 to Fengler et al., hereinafter Fengler.
Regarding claim 35,  Iketani, as modified by King, teaches the claimed invention as discussed above concerning the method of claim 34, but Iketani, as modified by King, does not expressly teach wherein light from the first source is reflected off of objects in the work site and captured by the multi-spectral image sensor, and light from the second source is absorbed by 
However, Fengler teaches of an analogous endoscopic device wherein light from the first source is reflected off of objects in the work site and captured by the multi-spectral image sensor (paragraph 0050- In any of the aforementioned embodiments, the NIR endoscopic imaging system can also be operated such that the light sources provides continuous illumination with either the full visible spectrum or the NIR spectrum and the camera acquires the corresponding color image or NIR (absorbance or fluorescence) image in a continuous fashion to provide high spatial resolution) and light from the second source is absorbed by material in the worksite (paragraph 0003- Near-infrared (NIR) imaging has been described in the literature for various clinical applications. Typically such an imaging modality utilizes a contrast agent (e.g. indocyanine green) that absorbs and/or fluoresces in the NIR) and emitted in the form of fluorescence, said emitted light captured by the multi-spectral image sensor (paragraph 0046- Once the color and NIR image data have been processed, the signal is outputted to a video monitor and may be displayed as two separate, simultaneous views (one color and one fluorescence) or as combined color and fluorescence image signals (e.g. by assigning the fluorescence signal a color that contrasts with the naturally occurring colors in the tissue).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Iketani, as modified by King, to include the teachings of Fengler that teaches light from the first light source reflected and light from the second source is absorbed.  It would have been advantageous to make the combination in order to acquires the corresponding color image ([0050] of Fengler) and to target molecules (e.g. antibodies) for disease detection ([0003] of Fengler).
Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2006/0256191 A1 to Iketani et al., (hereinafter "Iketani") in further view of U.S. Publication No. 2016/0100763 to Fengler et al., hereinafter Fengler.
Regarding claim 39,  Iketani discloses the claimed invention as discussed above concerning claim 38, and Iketani further discloses wherein the filter array includes third filters transmissive to green light (see [0027]- a complementary color filter (not shown), checkered by four color elements, Yellow (Y), Magenta (Mg), Cyan (Cy), and Green (G)) but Iketani does not expressly teach wherein the filter array includes first filters transmissive to red light, second filters transmissive to blue light, and fourth filters transmissive to infrared light.
However, Fengler teaches of an analogous endoscopic device wherein the filter array includes first filters transmissive to red light, second filters transmissive to blue light, third filters transmissive to green light, and fourth filters transmissive to infrared light (paragraph 0005-a single color sensor with an integrated filter with filter elements transparent to the different spectral bands (e.g. red, green, blue and NIR)); see [0052]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Iketani to include the filter array of Fengler. It would have been advantageous to make the combination in order to utilize spectral separation ([0005] of Fengler).
Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2006/0256191 to Iketani et al., hereinafter Iketani, in further view of  n further view of U.S. Publication No. 2016/0100763 to Fengler et al., hereinafter Fengler and WO 2016056332 A1 to Kawauchi et al., hereinafter Kawauchi.
Regarding claim 40, Iketani, as modified by Fengler, discloses the claimed invention as discussed above concerning claim 39, but Iketani, as modified by Fengler, does not expressly teach wherein the filter array includes a first part and a second part, wherein the arrangement of the first, second, third and fourth filters is different in the first part of the filter array than in the second part of the filter array.
Kawauchi teaches an imaging system for an endoscope wherein the filter array (Fig. 4- rotary filter 34) includes a first part (Fig. 4- second filter group 34A; paragraph 0037- The first filter group 34A includes an R filter 341 that transmits red broadband light (hereinafter, also referred to as R light), a G filter 342 that transmits green broadband light (hereinafter, also referred to as G light), and a blue one. It is configured to have a B filter 343 that transmits wideband light (hereinafter, also referred to as B light) and a second part (Fig. 4- second filter group 34B; paragraph 0039- The second filter group 34B includes a Bn filter 344 that transmits blue narrow band light (hereinafter referred to as Bn light) and a Gn filter 345 that transmits only green narrow band light (hereinafter referred to as Gn light), wherein the arrangement of the first, second, third and fourth filters is different in the first part of the filter array than in the second part of the filter array (Fig. 4; paragraph 0043- In this case, the first filter group 34A is arranged on the emission light path of the white light source 31, and the second filter group 34B can be retracted from the emission light path… The second filter group 34B is arranged on the emission light path of the white light source 31, and the first filter group 34A can be retracted from the emission light path).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the filter array of  Iketani, as modified by Fengler, to include the rotation filter with first and second parts of Kawauchi so that the imaging (paragraph 0044 of Kawauchi) and so that imaging system can also be set to the special light observation mode, the white light emitted from the white light source passing through the second filter group (paragraph 0044 of Kawauchi).
Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2006/0256191 to Iketani et al., hereinafter Iketani, in view of U.S. Publication No. 2009/0201577 to LaPlante et al., hereinafter LaPlante.
Regarding claim 43, Iketani discloses the claimed invention as discussed above concerning claim 26, but Iketani does not expressly teach wherein the first wavelength range is in the infrared range of the electromagnetic spectrum, and the second wavelength range is in the ultraviolet range of the electromagnetic spectrum.
LaPlante teaches a method of using a medical light source wherein the first wavelength range is in the infrared range of the electromagnetic (Fig. 10; paragraph 0066-For instance, the LED module may include any or all …and/or an infrared/near-infrared LED (an LED with a dominant output wavelength between about 700 nm and about 1400 nm), and the second wavelength range is in the ultraviolet range of the electromagnetic spectrum  (Fig. 10; paragraph 0066-In a fluorescence microscopy system 400 configured for multi-wavelength illumination, an LED module 402 includes LEDs 404 , 406 , 408 , and 410 that light of various colors to a fluorescence microscope 412 . For instance, the LED module may include any or all of an ultraviolet (UV) LED (an LED with a dominant output wavelength between about 200 nm and about 400 nm)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the source of Iketani to include the infrared range wavelengths and ultraviolet range wavelengths of LaPlante to decrease potential photodamage to or photobleaching of the sample by specifically exciting target fluorophores on the sample (paragraph 0069 of LaPlante).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTEN A. HICKS whose telephone number is (571)272-2387.  The examiner can normally be reached on Monday-Friday 6:00 AM - 3:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Carey can be reached on (571) 270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.H./Examiner, Art Unit 3795  

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795